DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Smits (US 2018/0063484), and further in view of Street (US 5,712,732).
With regards to claim 1 and 13, Smits discloses a structure for facilitating virtual experiences (Fig. 28a; [0223][0224]; Whisper Wall utilizing three retro-reflective (RR) surfaces 2805-2807;), comprising;
an IR reflective surface ([0285]; Fig, 29; dual-radius spherical retro-reflector) adjacent to a side of a structural support 2908; 
an IR transmissive surface ([0086]; lens);
an IR emitter ([0247][0248]; Infrared light source,  NIR laser), the IR emitter configured to emit IR light toward the IR reflective surface ([0248]; 2701).
Smits does not disclose;
a structural support having a first side facing toward an interior of the structure, a second side opposite the first side, and an intra-support hollow disposed between the first and second sides;
an IR reflective surface adjacent to at least a portion of the second side of the structural support;
an IR emitter within a hollow between the first and second sides, the IR emitter configured to emit IR light toward the IR reflective surface, such that the IR light is reflected toward the interior of the structure.
(Abstract). Street teaches of a head location system (col. 16; lines 4-5), comprising; 
a structural support having a first side (col. 16; lines 4-34; Fig. 11; CCD camera; 101) facing toward an interior of the structure, a second side opposite the first side 106, and an intra-support hollow disposed between the first and second sides (Fig. 11; The space between the first and second sides);
an IR transmissive surface adjacent to at least a portion of the first side of the structural support (Street; lens 102);
an IR reflective surface (105; retro-reflective marker) adjacent to at least a portion of the second side of the structural support 106;
IR emitters (104A to 104F) within a hollow between the first and second sides, the IR emitter configured to emit IR light toward the IR reflective surface, such that the IR light is reflected toward the interior of the structure (col. 16; lines 4-34).
Lastly, the reference teaches that the retro-reflective marker 105, emitters 104A to 104F and CCD 101 are utilized to determine distance and coordinates between the headware of the observer and said retro-reflective marker (col. 16; lines 19-46).


With regards to claim 2, Smits, in view of Street, discloses the structure of claim 1, where the IR reflective surface is configured to diffuse the IR light reflected toward the interior of the structure. (Smits; [0296])

With regards to claim 3, Smits, in view of Street, discloses the structure of claim 1, where the IR emitter includes a diffusing element configured to diffuse the IR light emitted toward the IR reflective surface. (Street; col. 12; lines 57-58)

With regards to claim 4 and 17, Smits, in view of Street, discloses the structure of claim 1 and 13, further comprising an IR transmissive surface (Street; lens 102)

With regards to claim 5 and 14, Smits, in view of Street, discloses the structure of claim 4 and 13, where the IR transmissive surface is a synthetic fabric covering the first side of the structural support. (Smits; [0098])

With regards to claim 8, Smits, in view of Street, discloses the structure of claim 4, further comprising a visible-light projector configured to project video content toward the IR transmissive surface, such that the video content is visible to human users in the interior of the structure. (Smits; [0134] [0215])

With regards to claim 9 and 18, Smits, in view of Street, discloses the structure of claim 1 and 13, further comprising a plurality of additional IR emitters disposed in the hollow between the first and second sides of the structural support, each of the plurality of additional IR emitters configured to emit IR light toward the IR reflective surface, such that the IR light is reflected toward the interior of the structure. (see the rejection of claim 1)

With regards to claim 10, Smits, in view of Street, discloses the structure of claim 9, where each of the plurality of additional IR emitters are separated by a distance of 1-5 meters. ([0351]; projectors up to 1 meter)

With regards to claim 11 and 19, Smits, in view of Street, discloses the structure of claim 1, where the structural support is an external wall of the structure and separates the interior of the structure from an outside environment. (Smits; Fig. 28a)

With regards to claim 12, Smits, in view of Street, discloses the structure of claim 1, where the structural support is an internal wall of the structure, the interior of the structure is a first internal room of the structure, and the structural support separates the first internal room from a second internal room. (Smits; [0223]; Whisper Wall)(see the rejection of claim 1)

With regards to claim 13, Smits discloses a structure for facilitating virtual experiences (Fig. 28a; [0223][0224]; Whisper Wall utilizing three retro-reflective (RR) surfaces 2805-2807;), comprising;
[0285]; Fig, 29; dual-radius spherical retro-reflector) adjacent to a side of a structural support 2908; and
an IR emitter ([0247][0248]; Infrared light source,  NIR laser), the IR emitter configured to emit IR light toward the IR reflective surface ([0248]; 2701).
Smits does not disclose;
a structural support having a first side facing toward an interior of the structure, a second side opposite the first side, and an intra-support hollow disposed between the first and second sides;
an IR reflective surface adjacent to at least a portion of the second side of the structural support;
an IR emitter within a hollow between the first and second sides, the IR emitter configured to emit IR light toward the IR reflective surface, such that the IR light is reflected toward the interior of the structure.
Street discloses apparatus and method for the alignment of images in two perspective views (Abstract). Street teaches of a head location system (col. 16; lines 4-5), comprising; 
a structural support having a first side (col. 16; lines 4-34; Fig. 11; CCD camera; 101) facing toward an interior of the structure, a second side opposite 106, and an intra-support hollow disposed between the first and second sides (Fig. 11; The space between the first and second sides);
an IR reflective surface (105; retro-reflective marker) adjacent to at least a portion of the second side of the structural support 106;
IR emitters (104A to 104F) within a hollow between the first and second sides, the IR emitter configured to emit IR light toward the IR reflective surface, such that the IR light is reflected toward the interior of the structure (col. 16; lines 4-34).
Lastly, the reference teaches that the retro-reflective marker 105, emitters 104A to 104F and CCD 101 are utilized to determine distance and coordinates between the headware of the observer and said retro-reflective marker (col. 16; lines 19-46).
In view of Street, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to adopt the structure support to gain the configuration of having the IR emitters positioned to emit IR light toward the IR retro-reflective surface/marker and the IR light is reflected toward the interior of the structure. The motivation is to gain a location system utilizing IR emitters and retro-reflective marker/surface. The system can 

Allowable Subject Matter
Claim 20 is allowed.
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 6 and 15, the prior art of record fails to disclose or reasonably suggest, the structure of claim 4 and 13, where the IR transmissive surface includes a non-repetitive device-localization pattern detectable by mixed reality devices present in the interior of the structure.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, a structure for facilitating virtual experiences, the structure comprising  an external wall separating an interior of the structure from an outside environment, the external wall having a first side facing toward the an intra- support hollow disposed between the first and second sides; an IR transmissive fabric covering at least a portion of the first side of the structural support, the IR transmissive fabric including a non- repetitive device-localization pattern detectable by mixed reality devices present in the interior of the structure; and
a plurality of IR emitters within the hollow between the first and second sides, each of the plurality of IR emitters configured to emit IR light toward the diffusing IR reflective surface, such that the IR light is diffused and reflected toward the IR transmissive surface, and the IR light is transmitted by the IR transmissive surface into the interior of the structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makinen et al. (US 2021/0223568)
Karafin et al. (US 2020/0380762)
Wood et al. (US 2020/0371420)
Smits (US 2018/0063484)
Blum et al. (US 2015/0336015)

Ahmed et al. (US 10,840,223)
Krauthamer (US 10,818,090)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884